UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1350



STEPHEN R. MERRITT,

                                                Plaintiff - Appellant,

          versus


J. MICHAEL MULLEN,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-98-590)


Submitted:   August 10, 1999                 Decided:   August 30, 1999


Before MURNAGHAN and WILKINS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Walter Howard Ryland, WILLIAMS, MULLEN, CHRISTIAN & DOBBINS, Rich-
mond, Virginia, for Appellant. Mark L. Earley, Attorney General of
Virginia, Ashley L. Taylor, Jr., Deputy Attorney General, Ronald C.
Forehand, Senior Assistant Attorney General, William E. Thro,
Assistant Attorney General, Rita R. Woltz, Assistant Attorney
General, Alison Paige Landry, Assistant Attorney General, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen Merritt appeals the district court’s order granting

summary judgment to Michael Mullen in Merritt’s 42 U.S.C.A. § 1983

(West Supp. 1999) action.     We review the order granting summary

judgment de novo.     See Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir.

1994).   A moving party is entitled to summary judgment “if the

pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is

no genuine issue as to any material fact and that the moving party

is entitled to a judgment as a matter of law.”        Fed. R. Civ. P.

56(c).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.        Accordingly, we affirm on the

reasoning of the district court. See Merritt v. Mullen, No. CA-98-

590 (E.D. Va. Feb. 18, 1999).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the Court and argument would not aid the

decisional process.




                                                              AFFIRMED




                                   2